Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claim 15 under 35 U.S.C. 112, second paragraph and claims 10 and 15 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 10, 11, 13, 15, and 16 have been amended.  Thus, claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Woo et al. [Korean Patent Publication 20180130889] discloses a voice recognition system for the control of appliances (paragraph 0001) where the user issues commands using his/her own voice into a microphone (paragraph 0229) where the appliance responds to the voice of the user according to the call word used by the user that is recognized using a call word recognition algorithm (paragraphs 0237-0243). However, no art of record discloses the generation of a first, second, and third name of a target object where said names are based on a relative location between the target object and at least one counterpart object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689